

EXHIBIT 10(bb)
Second Amendment to the
Campbell Soup Company
Supplemental Retirement Plan


WHEREAS, Campbell Soup Company (“Company”) previously established the Campbell
Soup Company Supplemental Retirement Plan (the “Plan”) primarily to provide
eligible executives of the Company and any designated subsidiary with an
additional method of planning for retirement and other significant saving needs
with respect to amounts deferred or vested after 2004;


WHEREAS, pursuant to Article IX of the Plan, the corporate officer in charge of
Human Resources of the Company reserves the right to amend or terminate the
Plan;


WHEREAS, pursuant to Article I, Sections 1.20 of the Plan, the corporate officer
in charge of Human Resources of the Company reserves the right to designate a
participating employer in the Plan; and


WHEREAS, the corporate officer in charge of Human Resources desires to amend the
Plan to remove certain participating employers in the Plan who are no longer
subsidiaries of the Company and revise the eligibility for certain non-elective
contributions under the Plan.


NOW, THEREFORE, BE IT:


RESOLVED, effective June 17, 2019 and September 23, 2019, respectively, Wm.
Bolthouse Farms, Inc. and Kelsen, Inc. are hereafter no longer deemed
participating employers in the Plan and each entity is hereafter no longer
included in the definition of “Employer” under Article I, Section 1.20 of the
Plan and as set forth in Exhibit A, which is attached hereto;


RESOLVED, effective August 1, 2019, Article II, Section 2.1 is amended to read,
in its entirety, as follows:


2.1 Eligibility. Each Eligible Executive with a salary level of A, B, or C may
elect to defer his or her Compensation in accordance with the Plan. Each
Director may elect to defer his or her Director’s Fees in accordance with the
Plan. Rules regarding both Initial Distribution Elections and Subsequent
Deferral Elections by Eligible Executives are provided in Article V.


Each Eligible Executive whose annual base salary and annual incentive
compensation award equal or exceed the amount required by the Plan Administrator
shall be eligible for Supplemental Match contributions. Each Eligible Executive
who commences employment with, or is rehired by, an Employer on or after January
1, 2011, and is not eligible to accrue benefits under the SERP, shall be
eligible for Supplemental Retirement Contributions if the Eligible Executive's
annual base salary and annual incentive compensation award equal or exceed the
amount required by the Plan Administrator. Each Eligible Executive hired,
rehired or promoted into a position with either a salary grade of 46 or above on
or after January 1, 2011 who is not eligible to accrue benefits under the
Mid-Career Plan, or with a salary level of A on or after August 1, 2015, shall
be eligible for Executive Retirement Contributions. In addition, the Chief



--------------------------------------------------------------------------------



Executive Officer reserves the right to designate certain Eligible Executives to
receive this benefit.


IN WITNESS WHEREOF, this instrument has been executed on September 16, 2020.






Campbell Soup Company








By: /s/ Xavier Boza
Xavier Boza
EVP & Chief Human Resources Officer









--------------------------------------------------------------------------------



Exhibit A
Designated Subsidiaries


January 1, 2011
Campbell Investment Company
Campbell Finance Corp. LLC
Campbell Food Service Company
Campbell Sales Company
Campbell Soup Supply Company LLC
Campbell Urban Renewal Corporation
CSC Brands LP
CSC Insights, Inc.
CSC Standards, Inc.
Ecce Panis, Inc.
Garden Fresh Gourmet Foods, Inc. (the legal entity formerly known as Stockpot,
Inc.).
Joseph Campbell Company
Pepperidge Farm, Incorporated


January 1, 2014
Plum PBC


August 1, 2018
Baptista’s Bakery, LLC
S-L Distribution Company, LLC
S-L Snacks AZ, LLC
S-L Snacks GA, LLC
S-L Snacks IN, LLC
S-L Snacks Logistics, LLC
S-L Snacks MA, LLC
S-L Snacks National, LLC
S-L Snacks NC, LLC
S-L Snacks OH, LLC
S-L Snacks OR, LLC
S-L Snacks PA, LLC
S-L Snacks WI, LLC
Snyder’s-Lance, Inc.


January 1, 2019
Pacific Foods of Oregon, LLC




